DETAILED ACTION
This is in response to the Amendment filed 5/14/2021 wherein claims 1-5 have been canceled and claims 6-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 6-9) and Species B (Figures 2 and 4) in the reply filed on 5/14/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “nozzle is a disc shaped nozzle body” (Claim 6, line 2) and “nozzle is a De Laval expansion type nozzle” (Claim 6, line 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 6-9 are objected to because of the following informalities:  
“the nozzle” (Claim 6, line 8; Claim 7, line 2; Claim 7, line 3; Claim 8, line 2; Claim 9, line 2; and Claim 9, line 3) is believed to be in error for - - the screw rocket nozzle - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the inlet is positioned at a first pressure region; the outlet is positioned at a second pressure region; the first pressure region is a lower pressure region than the second pressure region" in lines 5-7 in combination with 
Claim 6 also recites the limitation “a disc shaped nozzle body” in line 2 in combination with “the nozzle is a De Laval expansion type nozzle” in line 8. It is unclear how the nozzle body can be disc shaped and also be configured as a De Laval expansion type nozzle.

    PNG
    media_image1.png
    418
    274
    media_image1.png
    Greyscale

Claims 7-9 are rejected for the same reasons discussed above based on their dependency to claim 6.
Claim 7 recites the limitation “the first pressure region is a lowest pressure region of the nozzle; and the second pressure region is a highest pressure region of the nozzle” in lines 2-3. As discussed above, it is unclear how the nozzle can have an inlet that is at a lowest pressure region and an outlet that is at a highest pressure region, while simultaneously being configured as a De Laval expansion type nozzle. The pressure of a de Laval nozzle decreases from the inlet to the outlet - see the diagram above.
Claims 8-9 are rejected for the same reasons discussed above based on their dependency to claim 7.
Claim 8 recites the limitation "its" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected for the same reason discussed above based on its dependency to claim 8.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morihain (FR 1528010 A), or in the alternative under 35 U.S.C. 103 as being unpatentable over Morihain (FR 1528010 A).
Regarding Independent Claim 6, Morihain teaches (Figures 1-5) a screw rocket nozzle (see Figures 1-5) comprising:
a disc shaped nozzle body (the outer surface of 3; see Figure 2);
a nearly complete or complete axial spiral flow path (see Figures 1-2) having an inlet (at the left side of Figures 1-5) and an outlet (at the right side of Figures 1-5); wherein:
	the inlet (at the left side of Figures 1-5) is positioned at a first pressure region (see Figures 1-5);
	the outlet (at the right side of Figures 1-5) is positioned at a second pressure region (see Figures 1-5);
the first pressure region is a lower pressure region than the second pressure region (see Figure 2, Figure 4, and Page 2, lines 59-60); and,
the nozzle is a De Laval expansion type nozzle (see Figures 2-5).
Even if Morihain’s nozzle was not interpreted as having a structure capable of generating the first pressure region that is at lower pressure than the second pressure region or having the profile of a De Laval expansion type nozzle, Morihain teaches that the section of the tube (profiling), the steps of the helicoid (which can extend towards both ends), the height of the protrusion (which may decrease towards both ends), tilting of surfaces (profiling of the helical blade or blades), and number of layers of the helicoid may each be varied in order to produce a reduction of the effects of friction or eddies between the end of the blades and the tunnel (see Page 1, lines 31-37 and Page 2, lines 53-58). Thus, the profile of the tubing, steps of the helicoid, height of the protrusion, profile of the blades, and number of layers of the helicoid are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie
Therefore, since the general conditions of the claim, i.e. that the profile of the tubing, steps of the helicoid, height of the protrusion, profile of the blades, and number of layers of the helicoid can be varied to provide reduced effects of friction or eddies, were taught in the prior art by Morihain, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a structure capable of generating the first pressure region that is at lower pressure than the second pressure region or having the profile of a De Laval expansion type nozzle, as taught by Morihain in order to reduce the effects of friction or eddies between the end of the blades and the tunnel. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding claim 6 and the recitation "the first pressure region in a lower pressure region than the second pressure region", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I. It is further noted that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the function claimed, then the function being claimed will be considered to be anticipated by the prior art device. In this case, Morihain’s nozzle includes the same structural components as shown in Applicant’s Figures 2 and 4 and, therefore, would necessarily include the same relative pressures.
It is further noted, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding Claim 7, Morihain teaches the invention as claimed and as discussed above. Morihain further teaches (Figures 1-5) wherein: the first pressure region (the inlet at the left side of Figures 1-5) is a lowest pressure region of the nozzle (see Figure 2, Figure 4, and Page 2, lines 59-60); 
Regarding Claim 8, Morihain teaches the invention as claimed and as discussed above. Morihain further teaches (Figures 1-5) wherein: the nozzle (see Figures 1-5) rotates about its center (the nozzle rotates about its longitudinal axis; see Figures 1-5) as a turbine in an axial configuration (the system belongs to the class of axial machines such as axial turbines; see Page 1, lines 13-18 and Figures 1-5).
Regarding Claim 9, Morihain teaches the invention as claimed and as discussed above. Morihain further teaches (Figures 1-5) wherein: the nozzle (see Figures 1-5) is configured as an axial turbine (the system belongs to the class of axial machines such as axial turbines; see Page 1, lines 13-18 and Figures 1-5); and, the nozzle (see Figures 1-5)  includes a stator (6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching the limitations required by independent claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741